Appellant was convicted of the offense of "violating the prohibition law," which is not definite enough to support the sentence. Slater v. State, 230 Ala. 320, 162 So. 130. But we assume, though we do not decide, that it might be said — considering the affidavit upon which she was tried, the evidence in the bill of exceptions, and the judgment rendered — that she was convicted of the offense of being illegally in possession of whiskey or gin, or both.
The court has read the entire testimony sitting en banc.
We readily concede that it casts some suspicion upon appellant, but nothing more.
A narration of same would not be helpful. It is enough to say that we have carefully considered it all.
And the question being squarely presented to us, we hold that the verdict returned by the jury was without sufficient basis in the testimony.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 189